Citation Nr: 1228468	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied applications to reopen claims for service connection for bilateral hearing loss and tinnitus.  Jurisdiction of the case was subsequently transferred to the RO in Buffalo, New York. 

In January 2011, the Board reopened the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus and subsequently remanded them for further evidentiary development.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge at the RO in Buffalo, New York in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

Despite the fact that the Board's January 2011 decision reopened the claims of service connection for tinnitus and bilateral hearing loss, the RO, via the Appeals Management Center (AMC) continued to treat the Veteran's claims as if they were requests to reopen a previously denied claim in the August 2011 supplemental statement of the case (SSOC).  For this reason, and because the medical opinion obtained by a January 2011 VA audiologic examiner was deemed inadequate, the Board remanded the case back to the RO via the AMC again in March 2012 for additional development.

Upon completion of the requested development, the AMC issued an SSOC in April 2012 and returned the case to the Board for appellate disposition.  The April 2012 SSOC correctly styled the issues on appeal as those of service connection, and not claims to reopen requiring new and material evidence, thereby correcting the prior defect identified in the August 2011 SSOC.  


FINDINGS OF FACT

1.  The most probative and competent evidence of record is credible, and establishes that the Veteran's tinnitus at least as likely as not had its onset during service, as the result of in-service acoustic trauma.

2.  The most probative and competent medical and lay evidence of record is credible, and establishes that the Veteran's bilateral hearing loss more likely than not, had its onset following discharge from service, was not compensable to a degree of 10 percent or more within the first post service year, and is less likely than not related to any disease or injury, including acoustic trauma, during service.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 7104 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran filed his original claims of service connection for bilateral hearing loss and tinnitus in December 2003.  Those claims were denied in a June 2004 RO rating decision.  The Veteran did not appeal that determination and it became final.  In August 2008, the Veteran filed a claim to reopen the previously denied claims of service connection for bilateral hearing loss and tinnitus.  In October 2008, the RO provided a pre-adjudicatory duty-to-assist letter to the Veteran.  The duty-to-assist letter of October 2008 provided the Veteran with notice of how to substantiate a claim to reopen a previously denied claim which has become final, based on the submission of new and material evidence.  In so doing, the letter explained the basis of the prior denial of the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also provided notice of how to substantiate the downstream issue of service connection, including the elements of how VA assigns disability ratings and effective dates for all grants of service connection.  

A Veterans Law Judge who conducts a hearing must fulfill the following two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2010); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The representative and the Veterans Law Judge asked questions to ascertain information to substantiate the Veteran's claim.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran's representative and the Veterans Law Judge asked questions to draw out the evidence which was pertinent to the Veteran's claim for service connection.

Moreover, the Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), and they have not identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist the Veteran with the development of his claim.  Pursuant to the directives in the January 2011 remand, the RO scheduled the Veteran for a VA examination; which was held that same month.  However, the Board later determined that the January 2011 VA examination was not adequate for the purpose for which it was administered.  Because the RO did not comply with the January 2011 remand directives, the case was remanded again in March 2012.  See Stegall v. West, 11 Vet. App. 269 (1998).  The Board directed the RO to schedule the Veteran for another VA audiologic examination to obtain an adequate medical opinion which took into consideration the Veteran's credible testimony regarding the onset of his hearing loss.  

In April 2012, pursuant to the March 2012 remand directives, the Veteran appeared for a VA audiological examination.  The RO has complied with the directives in the March 2012 remand.  The April 2012 examination was adequate, as it addressed the issues in the remand and provided an opinion with rationale based on sound medical principles.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of the Veteran's claimed disabilities and/or symptoms, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  The RO substantially complied with the Board's remand instructions and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He asserts that in-service acoustic trauma left him with hearing loss and tinnitus in service, which has continued to the present.  The Veteran maintains that he first noticed hearing loss and tinnitus in service and that the ringing in his ears has continued since that time.  

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  When the audiometric results reported in ASA units are converted into ISO units, the numbers are somewhat higher.

Some of the audiograms in service are presumed to have been reported using ASA standards because they were recorded prior to November 1, 1967.  As such, the ASA units, when converted to ISO units would be higher, and are shown in parentheses where applicable (and pertinent).

The Veteran has consistently maintained that his hearing loss and tinnitus had its onset during service.  A review of the service treatment records and service personnel records (DD Form 214) indicates that the Veteran was called up to active duty from the Army Reserves.  He underwent a physical examination prior to active duty training camp in June 1962, and was found physically qualified for combat arms training.  That examination contained an audiogram with the following audiometric findings which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
10(20)
5(15)
n/a
15(20)
LEFT
10(25)
5(15)
5(15)
n/a
10(15)

Although this examination appears to show that the Veteran had some hearing loss (when ASA units are converted to ISO units) at 500 Hz in the right ear, no hearing loss was noted at the time of entry into service on examination in October 1963.  At an October 1963 Report of Medical Examination conducted for the purposes of determining whether the Veteran was qualified to enter active duty, audiometric findings revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
n/a
5(10)
LEFT
5(20)
5(15)
5(15)
n/a
5(10)

These findings reflect normal hearing at entry into active duty service.  Moreover, at the Veteran's discharge examination, the Veteran's hearing was not shown to have worsened during service.  At a September 1965 Report of Medical Examination, conducted at the time of the Veteran's separation from service, audiometric findings revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
5(15)
10(20)
n/a
0(5)
LEFT
-5(10)
5(15)
5(15)
n/a
0(5)

These findings reflect normal hearing at separation from service, and when reviewed with the other audiogram results listed above, show that the Veteran's hearing did not worsen during service.  Although the 1962 audiogram shows the possibility of an acute low frequency hearing loss in the right ear, it is clear from the subsequent audiograms of 1963 and 1965 that the Veteran did not have hearing loss at the time of entry into service, or at discharge.  The Veteran's September 1965 Report of Medical Examination reveals the word "audio" written in the notes section of the front page of the examination report.  This section of the examination report contains an empty space wherein the examiner is directed to describe all abnormalities in detail which are checked as "abnormal" under "Clinical Evaluation" on the left side of the report.  On this particular examination report, no items on left side of the report are checked as being abnormal.  Likewise, the examiner did not comment that the Veteran's hearing was defective or that the audiogram reflected a hearing loss.  The examiner did not report any defect with regard to the Veteran's hearing in any section of the examination report that was sectioned for that purpose.  There were no recommendations for specialist examinations, and the Veteran's physical profile contained "1" throughout, indicating no defects, including the ears.  In sum, there was no indication from the September 1965 examination report that the Veteran's hearing was defective in any way.  Moreover, the Veteran stated on the September 1965 Report of Medical History that, "I consider myself to be in excellent health."

The first evidence of post-service defective hearing comes from private treatment records dated in November 2003.  The Veteran reported at that time that he was exposed to significant noise during service and that he has had hearing loss since that time.  A private ENT, Dr. A.M., noted that the Veteran had a high frequency sensorineural hearing loss as well as a self-reported history of significant in-service noise exposure.  The ENT indicated that the Veteran's hearing loss pattern "may well have been caused by noise exposure during this military service."  The examiner also indicated, however, that "A definitive cause and effect cannot be proven, but his history of noise exposure with his pattern of hearing loss is consistent with noise induced hearing loss."  

In November 2003, D. T., a physician's assistant from the same office, submitted a letter to Dr. N.S., M.D.  In the letter, he noted the Veteran's complaints of longstanding hearing loss, as well as his history of operating a tank during service.  D.T., P.A. indicated that the Veteran has had a known hearing loss which had gotten worse in the last few years.  The Veteran denied dizziness, chronic otitis media, otaliga and otorrhea.  D.T. indicated that the audiometric evaluation demonstrated a high frequency sensorineural hearing loss with a speech reception threshold of 25 dB on the right and 20 dB on the left and Type A tympanograms.  The impression was that the Veteran had a high frequency sensorineural hearing loss most likely secondary to a history of loud noise exposure while in the military.  Dr. A.M. specifically indicated that the Veteran was examined by both D.T. and him, and that he agreed with D.T.'s assessment.  

The audiogram that accompanied these opinions appears to provide the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
65
65
75
LEFT
15
30
65
80
85

Significantly, it does not appear that either examiner reviewed the Veteran's medical records in conjunction with their opinion, and therefore, the opinion was likely provided without knowledge of the fact that no hearing loss was objectively demonstrated, or noted by the Veteran, at the time of the in-service acoustic trauma.  

In contrast to the private opinions, VA examiners in May 2004, June 2009, January 2011, and April 2012 found that the Veteran's current hearing loss was less likely than not related to service, including as a result of in-service acoustic trauma.  A May 2004 audiogram revealed the pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
65
65
LEFT
15
25
65
75
80

These results are similar to the estimated findings from the private audiogram of November 2003.  The diagnosis was moderately severe sensorineural hearing loss bilaterally; and, tinnitus.  The May 2004 VA ear disease examiner, G.T.S., M.D. who is a chief of otolaryngology- head & neck surgery at a VA medical center, specifically stated that the Veteran's audiogram showed high frequency hearing loss, but not in a classic pattern for noise trauma.  Dr. G.T.S. also based the opinion on the fact that the audiograms at entry and discharge were normal and there was no significant threshold shift during service.  At the May 2004 audiologic examination, another examiner noted the Veteran's history of in-service noise exposure, and his denial of any post-service noise exposure.  Additionally, the Veteran reported to the examiner that he was told he had a hearing loss at the time of his discharge.  The Veteran also reported tinnitus, describing it as a high-pitched bell sound dating back to service.  The audiologist made the same findings and opinion as Dr. G.T.S.

Dr. A.M., the Veteran's private ENT, (and Board Certified Otolaryngologist) provided an additional audiogram with an accompanying memorandum in August 2008.  The audiogram shows a continued pattern of moderately severe sensorineural hearing loss and complaints of tinnitus.  In the remarks section of the audiogram, it is noted that the Veteran had a history of military noise exposure and greater than 25 years of recreational noise exposure, with a right-handed shot.  In the August 2008 memorandum, Dr. A.M. indicated a review of the Veteran's service record and noted, "He has had extensive noise exposure during his course of military service, which is well documented in his service record, which I reviewed today.  He served in tanks and was also involved in skeet shooting."  The examiner concluded that because the Veteran's moderate to severe symmetric neurosensory hearing loss was consistent with noise exposure history, which it was as likely as not that the current hearing loss was "possibly caused or made worse during his military service given his experience with loud noise at that time."  The examiner further noted that, "The type of hearing loss that [the Veteran] has demonstrated on today's audiogram (08/19/2008) may be consistent with exposure to loud noise."

Although the regulations provide that service connection may be granted for a disease or injury which is was first manifested after service if all the evidence of record establishes that the disease or injury had its onset during service, the opinion linking any such disease or injury to service must still be based on the total record.  Here, the private opinions link the Veteran's current hearing loss to in-service noise exposure, but they do so without reference to the fact that the Veteran's hearing was normal at entrance, normal during service, and normal at the time of discharge from service.  In order for these private opinions to have probative value, the examiners who provide them must have knowledge of this fact.  Moreover, and significantly, the private opinion of August 2008 notes only that it was "as likely as not that the current hearing loss was possibly caused or made worse during his military service given his exposure with loud noise at that time."  Similarly, the November 2003 opinion states, "It is a hearing loss patter which may well have been caused by noise exposure during military service.  Medical evidence which merely indicates that the alleged disorder may or may not exist or may or may not be related, however, has been held to be too speculative to establish the presence of the claimed disorder or any such relationship.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In an October 2008 addendum to the August 2008 memorandum summarized above, Dr. A.M. also opined that the Veteran's tinnitus would also be consistent with the Veteran's in-service audio trauma.  

The Veteran was afforded another VA examination in June 2009.  The VA examiner opined that it was not likely that the Veteran's hearing loss was due to military service because normal hearing was shown on his separation examination and the first evidence of documented hearing loss was in 2003, more than 38 years after separation from service.  In addition, the examiner noted the private findings from August 2008 indicating a previous history of recreational noise exposure.  

In providing this opinion, the June 2009 examiner considered the Veteran's service treatment records, but did not consider the Veteran's statements regarding the onset of his hearing loss.  As such, this opinion contains little probative value.  

In support of his claim, the Veteran submitted a lay statement from a fellow soldier who served with him on the skeet shooting team.  The lay statement reports that the Veteran was exposed to significant shotgun blasts without the use of hearing protection, during the time period from 1964 to 1965 while on the skeet shooting team.

At his August 2010 video conference, the Veteran testified as to the level and frequency of his in-service noise exposure.  The Veteran testified that he did not use hearing protection during service, and that the gun fire was very intense.  In essence, the Veteran testified that throughout his active duty, he was exposed to loud hazardous noise either from cannons, from rifles, and/or from pistols.  The Veteran testified that he felt his hearing "seemed fine" when he entered service.  He testified that he had a hearing test at the time of separation, although he believed that the technology at that time was deficient.  The Veteran testified that at the time of his discharge, he and four other tankers were rotating out, and a doctor met with all of them after their hearing tests and told them that they were typical tankers and all had some hearing loss, but that it was within standards.  The Veteran also testified that during service he noticed that there were certain high frequency sounds that he could not hear out of his right ear, such as high-pitched voices, and certain insects like crickets.  With regard to post-service employment, the Veteran testified that none of his post-service jobs exposed him to any hazardous occupational noise.  Further, the Veteran testified that he had some recreational noise exposure from deer hunting after service, but that this exposure was minimal compared to the skeet shooting, and all of his post-service deer hunting, cutting grass, and weed whacking, etc., was done using hearing protection.  

At a VA examination in January 2011, the examiner noted a complete review of the claims file, including all of the documentation summarized above.  The examiner noted that the Veteran could not precisely identify when his hearing loss and tinnitus began, other than they began during service.  Pure tone testing showed normal hearing through 500 Hz and a mid to profound sensorineural hearing loss from 1000 to 8000 Hz bilaterally.  Word discrimination testing using CNC word lists yielded a good score of 90 percent in the right ear and a fair score of 78 percent in the left ear.  The examiner opined that it was not at least as likely as not that the Veteran's current hearing loss was due to military noise exposure.  The examiner reasoned that the Veteran's hearing was normal at discharge based on pure tone testing; and, in addition, there was no significant threshold shift in hearing acuity from enlistment to separation.  The first documentation of hearing loss was from 2003, 38 years post military service.  With regard to the tinnitus claim, the examiner opined that the tinnitus was not at least as likely as not due to military noise exposure.  The examiner reasoned that there was no evidence in the service records to support the tinnitus claim and the Veteran reported that he considered himself to be in excellent health, and the record does not show a report of tinnitus for 38 years after separation from service.  

As with the June 2009 VA medical opinion, the January 2011 examiner provided a rationale for the opinion, but did not consider the Veteran's competent and credible reports of in-service onset of the hearing loss and tinnitus.  As such, the January 2011 opinion carries little probative value.

The April 2012 VA examiner, however, considered the Veteran's competent statements regarding the onset of his hearing loss and tinnitus.  The April 2012 examiner noted the current state of the Veteran's hearing.  Audiometric findings revealed the pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
60
60
LEFT
20
35
80
75
75

Speech discrimination scores using the Maryland CNC word list yielded scores of 76 percent in the right ear and 74 percent in the left ear.  

The examiner opined that the Veteran's hearing loss was not likely caused by or a result of an event in military service.  The examiner specifically indicated that all evidence was considered, including medical records, private medical opinions and the Veteran's lay statements.  The examiner explained that the clinical evidence does not support the Veteran's claim of hearing loss as a result of military service.  For example, the examiner pointed out that although the Veteran stated that his hearing loss began during his active duty period, this was not reflected in his military separation hearing screening which demonstrated normal hearing bilaterally.  In addition, the examiner also noted that the Veteran signed the words, "I consider myself to be in excellent health."  Moreover, the examiner noted that ear, nose, and throat problems were denied at the time of service separation.  Also, the examiner pointed out that there was a disparity in time between service history and documentation of the Veteran's complaint of hearing loss of 34 years.  In addition, the examiner referred to The Institute of Medicine's report which indicates that there is no evidence to support the existence of a delayed-onset noise induced hearing loss.  Finally, the examiner referred to the May 2004 VA opinion of Dr. G.T.S., Chief of Otolaryngology- head & neck surgery at a VA medical center who reviewed the claims file and found that the Veteran's pattern of hearing loss was not in a classic patter for noise trauma.  The examiner compared this opinion to the private opinions from November 2003 and August 2008, and found that the private examiners from November 2003 and August 2008 did not reference the normal hearing at separation and were unable to provide an opinion without some degree of speculation.  

In this case, the Veteran's noise exposure during service is conceded.  Although the Veteran never served overseas, or in combat, he did serve as a tank platoon leader, and was on the skeet shooting team; and, his statements regarding noise exposure during service are deemed credible.  The determinative issue in the instant case is whether the Veteran's current hearing loss is related to service, including noise exposure in service.

After a careful and thorough review of the total record, the preponderance of the evidence is against the grant of service connection for bilateral hearing loss.  The Board notes that there is evidence that both supports the Veteran's claim and is against the claim; however, the total weight of the evidence against the claim is more probative because it includes objective findings during service and at the time of service discharge, and expert medical opinions based on a complete and detailed rationale by VA examiners.  The reasons for this determination follow.

Although the Veteran believes that he first noticed a hearing loss during service, there is no indication that any such hearing loss was permanent or chronic in nature.  This is objectively demonstrated by the fact that the Veteran's hearing was normal at entry, normal at discharge, and because there was no significant change in threshold shift in the Veteran's hearing during service.  This is objective evidence that contradicts the Veteran's self-reported history of having chronic hearing loss in service.  Moreover, although the Veteran is certainly competent to report a hearing loss, he is not competent to provide a diagnosis of permanent hearing loss.  Thus, it is quite possible that the Veteran experienced some type of temporary hearing loss during service that resolved.  Significantly, the Veteran reported that he was in excellent health at the time of discharge and the first documentation of hearing loss following service discharge was in 2003.  That is nearly four decades after separation from service.  Thus, there is no competent evidence that sensorineural hearing loss was manifested to a compensable degree within one year following service discharge.

In a November 2003 and August 2008 private medical opinions, the examiners noted the Veteran's noise exposure in service and opined that it was possible that the Veteran's current hearing loss was as likely as not related to in-service noise exposure.  These private examiners reasoned that the Veteran' s pattern of hearing loss could be associated with noise-induced hearing loss.  These examiners could only speculate as to the possibility of the etiology of the Veteran's hearing loss, and their opinions do not meet the standard of proof required to grant this claim.  While a November 2003 opinion of Dr. A.K.M. stating that a definitive cause and effect could not be proven, but [the Veteran's] history of noise exposure with his pattern of hearing loss was consistent with noise induced hearing loss, appears to be supportive of the claim, the Board notes that such opinion lacks probative value.  Likewise, the opinion from D.T., P.A. and endorsed by Dr. A.K.M. to the effect that the Veteran's sensorineural hearing loss most likely was secondary to a history of loud noise exposure while in the military also lacks probative value.  The Board notes that the private opinions fails to provide a comprehensive rationale.  In this regard, there was no mention of the Veteran's service medical records, including the audiological studies conducted.  There was also no medical authority cited in support of the opinions and there was no explanation concerning the Veteran's report of hearing loss in service and the objective testing showing that his hearing was normal in service.  Moreover, it appears that these opinions were based on an inaccurate factual premise that the Veteran had a chronic hearing loss disability in service.  In this regard, a November 2003 audiometric evaluations from the office of Dr. A.K.M. shows that the Veteran reported significant noise exposure while in the military and stated that he had had hearing loss ever since.  The Veteran's service medical records clearly show that his hearing was normal in service.

All of the VA examiners, as noted above, opined against a finding of in-service noise induced hearing loss.  Although none of the examiner's prior to April 2012 considered the Veteran's lay statements, the April 2012 examiner specifically indicated that the Veteran's lay statements were not consistent with the findings on the service treatment records.  Moreover, a VA otolaryngologist noted that the Veteran's hearing loss pattern was not consistent with noise-induced hearing loss, and this opinion was based on a review of the entire record, including the physical examinations at entry and discharge.  Furthermore, the April 2012 VA examiner commented that The Institute of Medicine reported there is no evidence to support the existence of a delayed-onset noise induced hearing loss.  The April 2012 examiner's opinion is based on the Veteran's statements, the service treatment records, the post-service treatment records, and it is supported by a complete rationale, based on sound medical principles.  

As stated above, the April 2012 opinion against the claim is more probative than the Veteran's lay statements.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The question regarding the potential relationship between the Veteran's bilateral hearing loss and any in-service acoustic trauma is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

While the Veteran is competent to describe his difficulty hearing, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the objective findings in this case with respect to the Veteran's hearing loss during service (or lack thereof) are completely contradictory to the Veteran's lay statements indicating that he first noticed a hearing loss in service.  The VA examiner in April 2012 weighed the Veteran's competent lay statements regarding his perceived onset of hearing loss, against the contrary objective findings, and the nearly four decade gap in time between service and the first objective evidence of hearing loss, along with the scientific evidence noted above.  The April 2012 VA examiner took into consideration all the relevant facts described above in providing the opinion.  Therefore, the greatest probative weight is accorded to the April 2012 VA examiner's etiological opinion.

Therefore, the Veteran's contentions regarding the etiology of his bilateral hearing loss, as well as his allegations of continuity of his hearing loss symptomatology, and the private opinions of November 2003 and August 2008 are outweighed by the competent and probative April 2012 VA examiner's findings, along with the May 2004 opinion of Dr. G.T.S.

In sum, the evidence of record shows a current bilateral hearing loss for VA purposes as well as a diagnosis of tinnitus.  The Veteran has reported significant exposure to acoustic trauma, without ear protection, during service.  The Veteran also indicated that he noticed tinnitus and a decrease in his ability to hear during, and since service. The Veteran is certainly competent to testify as to a symptom such as hearing loss and ringing in the ears which is non-medical in nature, however, even if he is not necessarily competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is competent to report such symptoms, but the Board must still determine the Veteran's credibility in this regard.  The Veteran's statements with respect to his hearing loss are contradictory to the objective findings which do not show hearing loss in service, and moreover, do not show a threshold shift during service that would indicate any type of loss, no matter how slight.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable with this claim because the preponderance of the evidence is against the claim for service connection for hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); 38 U.S.C.A. § 5107(b) .

The Veteran's tinnitus claim differs considerably from his hearing loss claim because there is no objective evidence at the time of service weighing against the claim of service connection for tinnitus.  More specifically, there are no tests during service or at the time of discharge to measure whether the Veteran actually had tinnitus at that time, or whether any claimed tinnitus worsened during service.  As such, there is no objective evidence to weigh against the Veteran's credible statements.  Because the Veteran is competent to report the onset of his tinnitus, and there is no reason to doubt the Veteran's credibility in that regard, the VA examiner's opinion regarding the likely etiology of the Veteran's tinnitus, is outweighed by the Veteran's competent testimony as to the continuity of symptomatology of his tinnitus.  The VA examiners prior to April 2012 did not take into account the Veteran's competent and credible statements regarding the onset of his tinnitus when providing their opinions.  That is critical, because the Veteran's credible statements indicate that the Veteran's tinnitus began during service.  The Veteran's credible statements, with the medical diagnosis of tinnitus, and the evidence of in-service acoustic trauma provide the necessary criteria to grant this claim.  

The April 2012 examiner did consider the Veteran's lay statements, yet opined against a finding of in-service onset of tinnitus.  However, the rationale for this opinion is that there is no clinical evidence to support a finding of tinnitus during service or until many years following discharge from service.  However, there need not be clinical evidence of tinnitus because tinnitus cannot be objectively demonstrated.  The Veteran is competent to report that he first noticed ringing in his ears during service, and there is no reason to doubt his credibility in this regard.  Here, there is no evidence to contradict this evidence.  Given the evidence of in-service acoustic trauma, the Veteran's credible statements regarding the onset of his tinnitus, and no objective contradictory findings, there is no reason to deny this claim.  

The only probative evidence weighing against the claim is the April 2012 VA examiner's opinion which is based, at least in part, on two factors:  (1) that there is no definitive data to show tinnitus at the time of the Veteran's discharge from service; and (2) that the service treatment records did not show a hearing loss during service or at the time of discharge.  However, what the VA examiner did not recognize was the Veteran's competent and credible reports of the in-service onset of his tinnitus, coupled with the fact that he may not have considered "ringing in his ears" a disability at the time of his discharge from service.  Moreover, the VA examiner essentially based the opinion on the fact that the Veteran did not report tinnitus at the time of discharge.  However, the regulations clearly state that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The Veteran is competent to report that he first noticed a ringing in his ears during service, and that it has continued since that time.  In this case, there is no reason to doubt the Veteran's credibility in that regard.  Thus, regardless of the fact that he did not report the tinnitus at discharge, it is at least as likely as not that the Veteran's tinnitus began during service as a result of in-service acoustic trauma.  Because the Veteran is competent to report symptoms of ringing in his ears, and because his statements are credible, the weight of the evidence in this case shows that it is at least as likely as not that the Veteran's tinnitus had its onset during service.  

For the foregoing reasons, all reasonable doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's tinnitus is linked to in-service noise exposure.  Accordingly service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


